Citation Nr: 1733172	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  06-25 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.    § 1117. 
 
2.  Entitlement to service connection for generalized muscle and joint pain, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117.

3.  Entitlement to service connection for a sleep disturbance/sleep disorder, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117.

4.  Entitlement to service connection for left shoulder strain with AC joint arthritis.  

5.  Entitlement to service connection for chronic bilateral elbow strain with early degenerative changes.  

6.  Entitlement to service connection for chronic cervical spine strain with degenerative disc disease.  

7.  Entitlement to service connection for chronic left hand strain.  

8.  Entitlement to service connection for sleep apnea.  

9.  Entitlement to an initial rating in excess of 10 percent for service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and B.J.H and J.M.T


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1984 to July 1984 and from January 1991 to January 1992.  The Veteran served in the Southwest Asia Theater of operations.

This case came to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Seattle, Washington (RO).  

In November 2008, the Veteran and two witnesses testified during a hearing before the undersigned Veterans Law Judge at the RO.  A copy of the transcript of that hearing has been reviewed and associated with the claims file. 

In February 2009, March 2010 and January 2012, the Board, in relevant part, remanded the case to the RO for further development.

In a January 2016 decision, the Board denied entitlement to service connection for generalized muscle and joint pain, chronic fatigue and a sleep disturbance/sleep disorder to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117.  The Board also remanded the issues of entitlement to service connection for left shoulder strain with AC joint arthritis, chronic bilateral elbow strain with early degenerative changes, chronic cervical spine strain with degenerative disc disease, chronic left hand strain and sleep apnea for further development.  

The Veteran appealed the Board's January 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  A March 2017 Joint Motion for Remand (JMR) vacated the portion of the March 2017 Board decision that denied entitlement to service connection for generalized muscle and joint pain, chronic fatigue and sleep disturbance/sleep disorder to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117.  

As also noted in the JMR, in his August 2011 notice of disagreement the Veteran stated that his headaches should be rated as 30 percent disabling.  In a March 2015 rating decision, the RO assigned a 30 percent rating for the Veteran's headaches, effective the date of the Veteran's claim.  As this is not considered a full grant of the benefits sought on appeal, the Veteran should be issued a statement of the case.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Legacy Content Manager Documents file reveals VA treatment records dated March 1995 to February 2015.  

The issues of entitlement to service connection for chronic fatigue syndrome, generalized muscle, joint pain and sleep disturbance/sleep disorder and entitlement to an initial rating in excess of 30 percent for migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left shoulder strain with AC joint arthritis did not manifest during, or as a result of, active military service.

2.  The Veteran's bilateral elbow chronic strain with early degenerative changes did not manifest during, or as a result of, active military service.

3.  The Veteran's chronic cervical spine strain with degenerative disc disease did not manifest during, or as a result of, active military service.

4.  The Veteran's chronic left hand strain did not manifest during, or as a result of, active military service.

5.  The Veteran's sleep apnea did not manifest during, or as a result of, active military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left shoulder strain with AC joint arthritis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for bilateral elbow chronic strains with early degenerative changes have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for entitlement to service connection for chronic cervical spine strain with degenerative disc disease have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for entitlement to service connection for and chronic left hand strain have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  Here, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board also finds that that the RO has substantially complied with the February 2009, March 2010, January 2012 and January 2016 Board remand directives which included, in relevant part, obtaining outstanding VA treatment records, obtaining the Veteran's Social Security Administration (SSA) records and affording the Veteran VA examinations.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board notes that service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Qualifying chronic disabilities include: (1) an undiagnosed illness; and (2) a medically unexplained chronic Multi-Symptom illness such as (but not limited to) chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders. 38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  A medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

Turning to the evidence of record, the Veteran's DD 214 shows that he is in receipt of the Southwest Asia Service Medal with 2 Bronze Stars.  The Board thus finds that the Veteran is a Persian Gulf Veteran under 38 C.F.R. § 3.317.  However, as discussed above, the issue of whether the Veteran has a qualifying chronic disability for purposes of presumptive service connection is addressed in the remand portion of this decision.  Instead, the Board will only address the issue of entitlement to service connection on a direct basis.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

In this regards, the Veteran has current diagnoses of left shoulder strain with AC joint arthritis; bilateral elbow chronic strains with early degenerative changes; chronic cervical spine strain with degenerative disc disease; and chronic left hand strain; and sleep apnea as evidenced by the June 2006 VA examination.  

Additionally, the Veteran's service treatment records show that the Veteran reported trouble sleeping and was placed on a physical profile for his left hand.  Therefore, the issue of direct service connection turns on whether the Veteran's currently diagnosed disabilities are in anyway related to his military service.  

In this regards, the Veteran's service treatment records are absent of any complaints, treatment or diagnosis of the left shoulder, bilateral elbows or cervical spine.  The Veteran was treated for a lumbar strain, an injury to his left great toe, a left knee injury, an injury to the right ankle, a right shoulder injury, gastroenteritis, sore throat, a blister right heel, contact dermatitis and an upper respiratory infection.  

A December 1988 periodic report of medical examination shows that the Veteran's upper extremities and spine and other musculoskeletal were noted as normal.  

A March 1991 Southwest Asia Demobilization Redeployment medical evaluation shows that the Veteran reported that while in the Southwest Asia Region he had nightmares and trouble sleeping.  

An April 1991 redeployment report of medical examination shows that the Veteran's upper extremities and spine and other musculoskeletal were noted as normal.  An April 1991 redeployment report of medical history shows that the Veteran reported broken bones and a painful trick shoulder.  The Veteran denied swollen or painful joints, arthritis rheumatism or bursitis, bone joint or other deformity, lameness and frequent trouble sleeping.  

A July 1991 service treatment record shows that the Veteran was returned to duty and instructed not to use his left hand for lifting or searching baggage.  

A December 1991 report of medical history shows that an examiner noted that the Veteran had a past history of, in pertinent part, fractures of the fingers and left thumb.  

An undated service treatment records shows that the Veteran reported problems falling asleep for the prior two days.  The Veteran was prescribed Robitussin PM.  

An August 1993 post-service VA treatment record shows that the Veteran reported, in relevant part, occasional joint aches since his service in Saudi Arabia.  

A March 1995 outpatient Gulf War examination shows that the Veteran complained of joint pain primarily in his fingers.  He noted that he snored but he was not sure if he has had any of those apneic episodes since his service time.  

A December 1997 VA treatment record shows that the Veteran and his wife's history was consistent with obstructive sleep apnea and sleep deprivation.  

A March 1998 VA treatment record shows that the Veteran was diagnosed with obstructive sleep apnea.  

A June 2002 private treatment record shows that the Veteran reported, in relevant part, that he has had fractures of his fingers and right elbow.  

An October 2002 VA treatment record shows that the Veteran was in a motor vehicle accident (MVA) and was diagnosed with a cervicothoracic strain/sprain syndrome.  

A December 2002 VA treatment record noted that the Veteran was in an MVA in October 2002 and injured his neck.  The Veteran reported that the pain in his left shoulder went down into his left arm and his pinky and ring fingers.  

The Veteran was afforded a Gulf War Guidelines VA examination in June 2006.  The examiner noted that the Veteran had morbid obesity and obstructive sleep apnea and restrictive airway disease related to his obesity.  The Veteran reported that his sleep problem started after he got back from the Persian Gulf in 1992.  The examiner noted that the Veteran had a sleep study in June 1998, which showed upper airway resistance syndrome with significant desaturations.  

The Veteran was afforded another VA examination in June 2006 for review of cervical tenderness and generalized muscle aches or weakness and migratory joint pain.  The Veteran reported, in relevant part, that he was in the Gulf War and since his return when he awakes he has pain in his shoulders, elbows, hands and neck.  He reported that these joint hurt on a daily basis.  He also reported that he does not have injurious episodes or trauma or instabilities.  The examiner noted that the Veteran has doubled his weight in the last 10 to 15 years.  The Veteran reported that he had a workup in the past and they thought that his problem was associated with potassium.  The Veteran reported that they corrected his potassium but this did not change his symptoms.  The examiner noted that the Veteran was a very overweight man who has chronic aches and pains throughout his entire body.  The examiner concluded that this was due to his weight. 

A July 2008 VA treatment record shows that the Veteran's obesity comorbidities included obstructive sleep apnea, arthritis and hypertension.  

In a September 2008 statement the Veteran reported that his muscle and joint condition started while in the Gulf and continued to get worse after returning home.  The Veteran reported that because of his condition he was unable to be active in his daily activities, therefore causing him to gain excessive weight.  The Veteran reported that he has been in pain since his time in the Gulf.

At the November 2008 Board hearing, the Veteran reported that his symptoms of sleep problems, being tired all the time and joint and muscle pain began in the spring of being overseas.  The Veteran's wife reported that he did not have these symptoms before service.  

In a February 2010 statement, the Veteran reported that he began having problems with sleeping while in service due to the stressors he experienced.

In a February 2010 statement, the Veteran's wife reported that she first met her husband in June of 1990.  She reported that he was physically active and in good health.  She reported that the Veteran began having trouble sleeping before he gained weight.  

In another February 2010 statement the Veteran reported that he had none of the symptoms before he went to Southwest Asia and he went to sick call for them while he was there.  The Veteran also reported that he complained about them when he returned to Fort Ord for demobilization and medical checks.  

The Veteran was afforded another VA examination in August 2010.  The examiner noted that the Veteran had his initial sleep study in May 1998 that showed "upper airway resistance syndrome with significant desaturation and excessive daytime somnolence." The examiner noted that a repeat sleep study from February 2009 documented sleep apnea.  The Veteran reported that his sleep apnea type of symptoms started in the mid-1990s when his weight gain became severe.  The Veteran reported that his weight was around 214 pounds while in Iraq and by 1993 it was up to about 280 pounds.  The examiner concluded that the Veteran's sleep apnea did not start while the Veteran was in Iraq.  The examiner concluded that the Veteran's sleep apnea was secondary to significant weight gain.  The examiner explained that this was not directly related to the Gulf War service.

The Veteran was afforded a VA orthopedic examination in August 2010.  The examiner noted that the Veteran weighed 420 pounds.  The examiner noted the above VA examination and concluded that it was his opinion as an orthopedic surgeon that the Veteran did not have disorders or conditions that are related to orthopedic surgery.  

The Veteran was afforded a VA rheumatology examination in August 2010.  The examiner noted that the joint examination of the major and minor joints revealed no synovitis and good range of motion of the shoulders, elbows, wrists, and MCP and PIP joints of the hands.  

The Veteran was afforded another VA examination in August 2012.  The examiner diagnosed obstructive sleep apnea.  The examiner noted that the Veteran reported hypersomnolence onset in 1991.  The examiner explained that there was no medical documentation of any disorders manifested by sleep disturbance/sleep disorder, fatigue and generalized muscle and joint pain in the service medical records.  The examiner noted that specific etiologies, unrelated to service, for these symptoms are identified.  The examiner explained that the Veteran's medical records were insufficient to state an exact date of onset for these symptoms, other than no such symptoms are documented prior to the Veteran's separation from service in January 1992 and there is no medical evidence identified in the Veteran's service treatment records which supports an assertion that these disorders or symptoms were incurred in or aggravated by service.  

In an October 2016 VA addendum opinion, the examiner concluded that it was less likely as not that the Veteran's left shoulder strain with AC joint arthritis, bilateral elbow chronic strain with early degenerative changes, chronic cervical spine strain with degenerative disc disease, chronic left hand strain or sleep apnea were in anyway related to his military service, to include any exposures during his service in the Persian Gulf.  The examiner explained that environmental exposures such as those encountered in during service in the Persian Gulf (to include "exposures to various chemicals while in service"), do not cause the claimed conditions.  The examiner also explained that the service medical records do not support an assertion that the claimed conditions had onset or were incurred as a result of service.  The examiner explained that the profile of not using his left hand for lifting or searching baggage in service is non-diagnostic for any chronic hand condition.  The examiner also explained that the referenced "sleep problems" are non-diagnostic and inadequate to support a claim of sleep apnea incurred in or a result of service, "nightmares and trouble sleeping" and "problems falling asleep for the prior two days" are non-specific  non-diagnostic comments which provide no basis for a diagnosis of sleep apnea.  The examiner explained that there was no basis in medical fact identified anywhere in the service medical records that supports these claims.  

Based on the above, the Board finds that the most competent and credible evidence of record is against a finding of service connection on a direct basis.  

The Board acknowledges the Veteran's assertions that his disabilities are directly related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 vets. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of the Veteran's diagnosed disabilities, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran is competent to report his symptoms, any opinion regarding whether his currently diagnosed disabilities are in anyway related to his military service requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative value to the Veteran's assertions that his currently diagnosed left shoulder strain with AC joint arthritis, bilateral elbow chronic strain with early degenerative changes, chronic cervical spine strain with degenerative disc disease, chronic left hand strain and sleep apnea are in any way related to his military service.

Instead, the Board finds the October 2016 VA addendum opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the examiner possesses the necessary education, training, and expertise to provide the requested opinions.  Additionally, the opinion is shown to have been based on a review of the Veteran's claims file, and is accompanied by sufficient explanations.  The opinion is also consistent with the other medical evidence of record which shows that the Veteran was not diagnosed with these disabilities during service or that the disabilities are otherwise related in any way to service.  Furthermore, there is no contrary medical opinion of record.   

In regard to continuity of symptoms and presumptive service connection, the Board notes that chronic left hand strain and sleep apnea are not enumerated conditions under 38 C.F.R. § 3.309 (a).  Therefore, consideration of service connection based on presumptive service connection or continuity of symptomatology is not warranted for these disabilities.  

The Board does note that the Veteran's left shoulder strain with AC joint arthritis, bilateral elbow chronic strain with early degenerative changes and chronic cervical spine strain with degenerative disc disease are properly afforded such consideration, as arthritis is a enumerated conditions under 38 C.F.R. § 3.309 (a); Walker, 708 F.3d 1331.  The Board acknowledges the Veteran's assertions that his symptoms began in-service.  The Board again notes that the Veteran is competent to report the onset of his symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board cannot find the Veteran's assertions credible because his current assertions are inconsistent with the other medical evidence of record.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

Here, the Veteran's service treatment records are absent of any complaints, treatment or diagnosis of the left shoulder, bilateral elbows or cervical spine.  However, the Veteran was treated for was treated for a lumbar strain, an injury to his left great toe, a left knee injury, an injury to the right ankle, a right shoulder injury, gastroenteritis, sore throat, a blister right heel, contact dermatitis, an upper respiratory infection, a left hand injury and sleep problems.  Thus, the Board can make a reasonable inference that had the Veteran been experiencing symptoms of the left shoulder, elbows or cervical spine he likely would have reported this symptom during service.  

It is important to point out that the Board does not find that the Veteran's lay statements of in-service onset lack credibility merely because they are unaccompanied by contemporaneous medical evidence, specifically the lack of notation in the Veteran's service treatment records.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337   (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the current lay statements are found to lack credibility because they are inconsistent and directly contradict the other lay and medical evidence of record, which show that the Veteran did not report, and was not treated for his left shoulder, elbows or cervical spine while in-service but sought treatment for several other symptoms during his active military service.

Lastly, there is no persuasive credible evidence of record that the Veteran's left shoulder strain with AC joint arthritis, bilateral elbow chronic strain with early degenerative changes and chronic cervical spine strain with degenerative disc disease manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. § 3.307 (a), 3.309(a).  Instead, the probative evidence of record shows that the Veteran was diagnosed in June 2006, approximately 24 years after discharge from service. 

As such, the Board finds that the weight of the evidence is against a finding of service connection on a direct basis for left shoulder strain with AC joint arthritis; bilateral elbow chronic strain with early degenerative changes; chronic cervical spine strain with degenerative disc disease; and chronic left hand strain; and sleep apnea.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to service connection for left shoulder strain with AC joint arthritis is denied.  

Entitlement to service connection for chronic bilateral elbow strain with early degenerative changes is denied.  

Entitlement to service connection for chronic cervical spine strain with degenerative disc disease is denied.  

Entitlement to service connection for chronic left hand strain is denied.  

Entitlement to service connection for sleep apnea is denied.  


REMAND

First, as noted above, the Veteran has filed a notice of disagreement with the 30 percent rating for his service-connected headaches and the RO has not provided the Veteran with a statement of the case addressing this issue.  As such, the issue must be remanded for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Additionally, the March 2017 JMR noted that the August 2012 VA examination report is inadequate because the examiner concluded that Veteran does not have chronic fatigue syndrome (CFS) despite finding that he has eight of the delineated "findings, signs and symptoms attributable to CFS".  The JMR noted that the examiner attributed the Veteran's fatigue and generalized muscle aches and weakness to his obesity and sleep apnea, but did not identify a cause for the other CFS signs or symptoms he observed or explain why they do not reflect CFS even if the fatigue and muscle aches/weakness are caused by obesity or sleep apnea.  Thus, the examiner did not provide adequate ratationale for why the Veteran does not have CFS, necessitating remand for an adequate VA examination.  

Finally, the Board finds that the issues of entitlement to service connection for generalized muscle and joint pain and sleep disturbance/sleep disorder, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117 are inextricably intertwined with the issue of entitlement to service connection for chronic fatigue syndrome and must be deferred pending resolving this preliminary matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran the opportunity to identify any pertinent evidence.  The AOJ should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. The Veteran should be afforded a new VA examination by an appropriate physician to determine the nature and extent of all pathology, which may be present, pertaining to fatigue and generalized muscle and joint pain.  The entire claims file, to include a complete copy of the remand must be made available to each physician designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.

The examiner should discuss whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has chronic fatigue syndrome.  

In so doing, the examiner should address the August 2012 VA examination findings that the Veteran has eight of the delineated findings signs and symptoms attributable to CFS (debilitating fatigue, low grade fever, non-exudative pharyngitis, generalize muscle aches or weakness, headaches, migratory joint pain, neurophysiological symptoms and sleep disturbances).  The examiner should discuss the etiology of each of these symptoms and whether or not each of these symptoms reflects a diagnosis of CFS even if the fatigue and muscle aches/weakness are caused by obesity and/or sleep apnea.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably make clear the medical guidance in the study of this case.

3. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


